Exhibit 10.1

 

FIFTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Fifth Amendment to Loan and Security Agreement is entered into as of
November 27, 2017 (the “Amendment”), by and between HERITAGE BANK OF COMMERCE
(“Bank”) and BRIDGELINE DIGITAL, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 9, 2016 and as amended from time to time, including pursuant to that
certain First Amendment to Loan and Security Agreement dated as of August 15,
2016, that certain Second Amendment to Loan and Security Agreement dated as of
December 12, 2016, that certain Third Amendment to Loan and Security Agreement
dated as of August 10, 2017 and that certain Fourth Amendment to Loan and
Security Agreement dated as of October 6, 2017 (collectively, the “Agreement”).
The parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.     Section 6.9(b) of the Loan and Security Agreement is amended and restated
in its entirety to read as follows:

 

(b)     Performance to Plan – Adjusted EBITDA. Borrower’s quarterly Adjusted
EBITDA loss for the quarters through March 31, 2018 are set forth on Exhibit D.
Borrower shall deliver to Bank on or prior to March 31, 2018 its updated
Financial Plan for the fiscal quarters ending June 30, 2018 and September 30,
2018; and Borrower and Bank shall mutually agree upon minimum quarterly Adjusted
EBITDA amounts for the remainder of fiscal year 2018 no later than April 30,
2018. For each quarter thereafter, Borrower and Bank shall mutually agree upon
minimum quarterly Adjusted EBITDA amounts for each fiscal year within thirty
(30) days following the beginning of each fiscal year.

 

2.     Exhibit D to the Loan and Security Agreement is replaced in its entirety
with the Exhibit D separately provided by Bank to Borrower.

 

3.     Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

 

4.     Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

5.     This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.

 

 

--------------------------------------------------------------------------------

 

 

6.     As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a)     payment of an amendment fee in the amount of $2,500 plus all Bank
Expenses incurred through the date of this Amendment; and

 

(b)     such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

[signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

BRIDGELINE DIGITAL, INC.

 

 

 

By: /s/ Michael D. Prinn

 

Name: Michael D. Prinn

Title: CFO

             

HERITAGE BANK OF COMMERCE

 

 

 

By: /s/ Karla Schrader

 

Name: Karla Schrader

 

Title: VP

 